DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2020 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. However there appears to be no support for the amended claims 17 and 31 in the foreign priority document of 10/07/2014.
Applicant cannot rely upon the certified copy of the foreign priority application to support this amendment because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.


Claim Rejections - 35 USC § 112
The rejection under first paragraph of 35 U.S.C. 112(a) has been withdrawn in view of the amendments filed 01/27/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-11, 13-19, and 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. (US 2014/0141217) herein after referred to as ‘217 and further in view of Robert (US 3615312 A) herein after referred to as  ‘312.
Regarding claims 1, 3-6 and 8, ‘217 discloses a method for producing a glass article (10) that has a compressive stress zone close to the surface by redrawing, comprising at least the steps of:
providing a preform, which refers to at least the two glasses around the forming apparatus 30, furthermore ‘217 refers to 

[0023] Other embodiments hereof include forming a first clad glass tube with a first annular orifice, and a second clad glass tube with a second annular orifice; forming a core glass tube with a third annular orifice, wherein the first annular orifice and the first clad glass tube have an inner diameter that is about equal to an outer diameter of the third annular orifice and the core glass tube, and the second annular orifice and the second clad glass tube have an outer diameter that is about equal to an inner diameter of the third annular orifice, and the core glass tube; and the laminating step laminates the first clad tube to an outer peripheral surface of the core glass tube and laminates the second clad glass sheet to an inner peripheral surface of the core glass sheet. The laminating step may be performed in the draw.
Thus one skilled in the art would recognize any of the clad glass tubes and core glass tubes recited by ‘217 in at least [0022]-[0023] above describe a preform of at least two glasses as required by claim 1 of the present application.
Furthermore, claim 1 requires at least a first glass and a second glass, the second glass (or core glass) having a higher thermal expansion coefficient than the first glass (cladding glass).  Paragraph [0011] of ‘217 indicates either glass having a mismatched CTE strengthens the glass as well as specifically indicated as follows by ‘217: 
[0012] The present disclosure also describes ion exchangeable and ion exchanged glasses suitable for ion exchange of ions into the glass to impart a desired property to the glass, such, for example, as coloring, reflectivity, a higher or lower refractive index or CTE, strength, toughness, or anti-bacterial property, for example, silver ions may be exchanged into the outer surface of the clad glass to impart an anti-bacterial property to the surface of the clad glass. 
[0013] More particularly, the present disclosure describes a low-CTE, ion-exchangeable clad glass composition and a high-CTE core glass composition. The present disclosure also describes such clad and core glass compositions that are suitable for fusion forming and laminating. 

‘217 indicates the first glass being a “hollow glass tube” necessarily having a length (L).  One of ordinary skill in the art would recognize a hollow glass tube has two parallel sides, even if a cylindrical tube is viewed in infinitesimal increments thus each having a width (B) and necessarily the two sides are arranged with a spacing (di) there between [0022] of ‘217.  

In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the
configuration of the claimed disposable plastic nursing container was a matter of choice which
a person of ordinary skill in the art would have found obvious absent persuasive evidence that
the particular configuration of the claimed container was significant

Regarding the limitation of claim 1, “and the second glass is located inside the glass tube and has a thickness (d2) that is smaller than the spacing (di);”
The second glass, or core glass, is necessarily has a thickness equal to or smaller than the spacing of the two sides of the first glass, or hollow glass tube, because otherwise one skilled in the art would recognize the second glass (core glass) could not fit within the first glass (hollow clad glass tube) as described in at least [0022]-[0023] of ‘217.
‘217 discloses redrawing the preform so that the preform passes through a hot zone [0022]-[0025], [0066], [0088]-[0090] in order to laminate the cladding glass to the core glass.
At least [0088] as well as claim 13 of ‘217 suggests that the solid cylinder of core glass be formed by a “slot draw process” for example; the Danner process or Vello process, which are known to one of ordinary skill in the art for forming glass tubes by flowing out a slot.  271 specifically discloses the outer diameter of the clad glass may be equal to or slightly smaller than the inner diameter of the core glass tube [0088]-[0089]. ‘217 discloses draw forming the laminate by redrawing the preform to laminate, which would necessarily require a  hot zone [0022]-[0025], [0066], [0088]-[0090] – (drawing through annular orifice thus drawing onion) as discussed above ‘217 specifically suggests forming the bonded first and second glass by other embodiments such as an outer cladding tube and inner core cylinder- which may be formed of various shapes at least [0022]-[0023] and [0088]-[0089] of ‘217.

‘312  suggests laminating during drawing however one skilled in the art would recognize some force would be necessary to achieve non-circular tubular laminated structures suggested by ‘217 [0089].  ‘312 discloses laminating glass tubes of different coefficients of expansion (Col 1; lines 49-72).  

Furthermore ‘312 suggests the outer tube may be of any cross-section and further suggest the core could even be square in cross-section which may be combined with a variety of cross-section tubes which are fused by drawing (Col 2; lines 60-75). Moreover, regarding claims 1 and 5-6, it would further be obvious to one skilled in the art to use any common shape such as a circle, rectangle, and oval with expected results of success as identified by‘312. Additionally it is noted that a square or rectangle as taught by ‘312 would yield two parallel sides as required by claim 1 as made obvious by ‘217 and In re Dailey as discussed above and may also be constituted as a sheet and ‘321 discloses an embodiment specifically using the term “glass sheet” [0090]-[0091]

Regarding claims 1 and 5, ‘217 does not disclose a manual force during the step of redrawing including a step of connecting a vacuum generating device to an upper end of the preform.  ‘312 discloses an embodiment wherein two pieces of glass of different coefficients of expansion are fused the redrawing step is carried out under reduced pressure, or a vacuum (Col 2; lines 7-20).  It would be obvious to one of ordinary skill in the art to subject the vacuum during the drawing step at either end of the preform to force excellent fusion as indicated by (Col 2; lines 10-16) of ‘312.  One of ordinary skill in the art would understand that creating a vacuum during the drawing step of the preform would necessarily require a vacuum generating device.

Regarding claims 1-4, both ‘217 and ‘312 depict the length larger than the width FI1 of ‘217 and Fig 1-3 of ‘312.
Furthermore both ‘217 and ‘312 in Gardner v. TEC 830, 225 USPQ 232 (1984), the federal circuit held that where the only difference between the prior art and the claims was the recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform 
Regarding claim 5, ‘217 discloses the first and second glass may be sheet glass as seen in at least Fig 5 and discussed regarding the obviousness to one skilled in the art to change the shape of the core or cladding glass discussed regarding at least claim 1 above and further discussed in [0017]-[0018] of ‘217 and additionally suggested by (Col 2; 55-69) of ‘312.
Regarding claim 6, both ‘217 and ‘312 disclose fusing the first and second glasses of the preform (at least [0088]-[0089] of ‘217 and (Col 1; lines 19-30, Col 2; lines 1-3, see also Fig 1-3) of ‘312 thus the first and second glass are at some point not laminated when the core is fed into the cladding glass.
Regarding claim 7, ‘217 discloses an alkali alumino silicate glass [0007], [0092], additional silicate glasses [0009].
Regarding claim 11, ‘321 discloses laminating a clad glass to an outer tube thus hot-forming the clad glass layers or sheets into a glass tube [0088]-[0090].
Regarding claims 9 and 27-28, ‘217 and ‘312 does not specifically disclose a step of sealing the glass tube at one end prior to introducing the second glass however; ‘312 discloses an end of the first glass (cladding) being larger than the second glass (core) causes undesirable energy loss due to being internally reflected thus to greatly increase efficiency the end opposite where the second glass (core) is aligned with the cladding end (Fig 2) is subjected to a second drawing step in which said end (25) is sealed (Fig 2-3) (Col 2; lines 36-54).  Although ‘312 does not disclose exactly when the sealing occurs one of ordinary skill in the art would expect energy loss to be overcome by this sealing step before or after inserting the second glass (core) because no internal reflection would occur when redrawing and thus the process would be more efficient as discussed by ‘312.

In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the
configuration of the claimed disposable plastic nursing container was a matter of choice which
a person of ordinary skill in the art would have found obvious absent persuasive evidence that
the particular configuration of the claimed container was significant

it would further be obvious to one skilled in the art to use any common shape such as a circle, rectangle, oval with expected results of success as identified by ‘312. Additionally it is noted that a square or rectangle as taught by ‘312 would yield two parallel sides as required by claim 1 as made obvious by ‘217 and In re Dailey as discussed above and may also be constituted as a sheet.
Regarding claims 16 and 18 and 31-32, ‘217 discloses a difference in CTE between the core portion and surface layer of 10x10-7/˚C-70x10-7/˚C [0025] which overlaps with the claimed range of present claim 18. Gulati recites all the glasses have a CTE of less than 55x10-7 Celsius or 273 K [0029], [0073]-[0079] which overlaps the claimed ranges.  
MPEP 2144.05 states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)
In addition to disclosing overlapping ranges, ‘217 discloses the high CTE of the core layer surrounded by lower CTE of the outer layers results in compressive stresses which strengthen the glass laminate [0006] It would be obvious to one of ordinary skill in the art to optimize the ratio of CTEs within the overlapping 
Regarding claim 17, where the difference between the coefficients of thermal expansion of ‘217  overlap those of present claim 17 it would be obvious to one skilled in the art that the ratio would overlap with the claimed range.  Additionally, ‘321 discloses a ratio of CTEs of 1 (Col 2; lines 1-5) as recited in claim 31.  It would have been obvious to one skilled in the art to adopt this ratio with the second and first glasses of ‘321 to achieve the disclosed light amplification or light oscillation and glasses adapted to provide an output of high monochromatic light as taught by ‘321 (Col 1; lines 1-10).
Regarding claim 19, ‘321 discloses embodiments including a preform which further comprises providing a third glass in the form of a different glass tube having a rectangular cross-sectional shape and wherein the different glass tube is disposed inside the glass tube, and wherein the second glass is disposed inside the different glass tube [0023] and other preferred embodiments disclosed in [0088]-[0091] of ‘321.  One of ordinary skill in the art would readily attempt or manipulate the coefficients of thermal expansions disclosed by ‘321 with the preferred embodiments disclosed by ‘321 discussed above to achieve the glass strengthening benefits taught by ‘321 in at least [0010]-[0016], [0046] for use in LCD LED displays etc. disclosed in [0005] ‘321 or to achieve the disclosed light amplification or light oscillation and glasses adapted to provide an output of high monochromatic light as taught by ‘321 (Col 1; lines 1-10).  The present claim has not recognized any new or unexpected results.
Regarding claims 29-30, ‘217 discloses chemical or thermal tempering the laminate thus subsequent to the redrawing step [0006].

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gulati et al. (US 2014/014217) herein after referred to as ‘217 and Robert (US 3615312 A) herein after referred to as  ‘312 as applied to above and further in view of Hart (US 20130127202 A1) herein after referred to as ‘202.
Regarding claims 12-13, ‘217 does not disclose providing a coating on the glass laminate.  ‘202 discloses anti-reflection, anti-glare, fingerprint-resistant, self-cleaning coatings for a glass laminate to impart the purpose of that coating [0024].  It would have been obvious to one of ordinary skill in the art to have imparted these coatings for the intended purpose.

Response to Arguments
Applicant's arguments filed 01/27/2020 have been fully considered but they are not persuasive. Applicant argues that Gulati ‘217 does not disclose that the second glass (core glass) has a thickness d2 that is smaller than the spacing d1.  Applicant asserts that Gulati ‘217 discloses the opposite of this claimed feature and that the “core glass” is equal to or larger than the “cladding glass”.
Applicant states on page 8 of the remarks filed 01/27/2020 that
Specifically, Gulati discloses that in one embodiment:
“…feeding the core glass through an orifice…and feeding the clad glass through an
annular orifice.....the inner diameter of the annular orifice may be equal to or
slightly smaller than the outer diameter of the orifice...”. See paragraph [0088].
Thus, the dimensions being recited in Gulati relate to the orifice and, not, to the glass itself. Here, the inner diameter of an annular orifice provides in the inner diameter of the cladding glass and the outer diameter of the orifice provides the outer diameter of the core glass.
In response to this specific argument, paragraph [0088] of Gulati ‘217 in its entirety states:
[0088] According to an embodiment hereof, a strengthen laminated solid cane of glass may be formed by feeding the core glass through an orifice to form a solid cylinder of core glass and feeding the clad glass through an annular orifice to form a hollow tube or cylinder of clad glass that is laminated to the outer surface of the core glass. In which case the inner diameter of the annular orifice may be equal to or slightly smaller than the outer diameter of the orifice. It will be appreciated that the core orifice and the clad orifice may be formed of shapes other than round or cylindrical to form glass canes having non-circular cross-sections to form various shaped tubes of glass.


Gulati ‘217 does not teach the opposite of the claims or teach away.  This embodiment of Gulati ‘217 discussed above teaches that the core glass is the second glass of claim 1, the clad glass is the first glass which is formed by “feeding the clad glass through an annular orifice to form a hollow tube or cylinder of clad glass” that is laminated to the outer surface of the core glass, thus the spacing within the cylinder (i.e. d1 of claim 1) is necessarily larger than core glass thickness, or diameter, (i.e. d2 of claim 1).  Additionally, Gulati ‘217 goes on through [0089]-[0090] to disclose the various shaped tubes of glass as well as additional layers of cladding obvious to one skilled in the art and suggest various methods known in the art for forming these preforms for laminating/fusion/bonding.
In response to applicant's arguments regarding the preform; although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  There are no recitations regarding the type of glass, temperature, state that would distinguish it from the methods known to one skilled in the art as pointed out by Gulati ‘217 in at least [0087]-[0091].
In response to Applicants’ argument regarding claim 32 that a difference of thermal expansion coefficients between the second and first glasses that is 0.1 to 12*10-6/K  cannot be predicted because the present application states,
“By selectively choosing the glasses with their thermal expansion coefficients it is possible to adjust the amount of compressive stress as well as other properties of the prestressed glass, such as for example chemical resistance or the refractive index.” See paragraph [0045]. 

Gulati ‘217 discloses a difference in CTE between the core portion and surface layer of 10x10-7/˚C-70x10-7/˚C [0025] which overlaps with the claimed range of present claims with at least one end point of the range falling directly within the claimed range of claims 18 and 32. 
MPEP 2144.05 states, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)

Applicant's argument regarding claims 18 and 32 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant’s mere recitation that this change in coefficient of thermal expansion cannot be predicted because the present specification selectively chooses glasses with these thermal expansion coefficients to adjust the amount of compressive stress does not provide any evidence or unexpected results.  Furthermore paragraphs such as [0045] by Gulati ‘217 indicate specifically by  laminating a high core coefficient of thermal expansion glass with to a low coefficient of expansion clad glass compressive stresses are created.  Furthermore the recitation glasses for core and clad portions with coefficients of thermal expansion combinations and a difference between said coefficient of thermal expansion coefficients in [0045] of Gulati ‘217 is in itself selectively choosing as applicant argues of [0045] of the present specification.

Additional applicable art:
(US 20060141181)- [0069] The tubes which are thus obtained are redrawn in a redrawing system. In this respect the outside diameter OD and the ratio OD/WT are set by means of the internal pressure and the drawing speed.
(US 20050204780 A1)- Moridaira discloses a similar method of making a glass preform fusing an outer tubular glass and inner core glass. Moridaira discloses heating one end of the glass tube to seal it and drawing the outer glass and core glass under vacuum to fuse them [0016], [0020], [0023]. Moridaira specifically discloses sealing one end of the tube such that the core glass may be aligned along the sealed end [0037], [0092], [0099] 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966.  The examiner can normally be reached on Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741